Citation Nr: 1519728	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-22 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boston, Massachusetts


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at the Lahey Clinic for medical treatment on March 10, 2013.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a April 2013 decision of the Boston, Massachusetts Veterans Affairs Medical Center (VAMC), which disapproved a claim for payment of unauthorized care at Lahey Clinic for medical treatment on March 10, 2013.


FINDINGS OF FACT

1. The Veteran received emergency services at Lahey Clinic on March 10, 2013, for a nonservice-connected disability.

2. The treatment was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred at the Lahey Clinic on March 2013, have not been met. 38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to VA's duties to notify and assist, as codified in the Veterans Claims Assistance Act of 2000 (VCAA), this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §§ 1725 or 1728; thus, the provisions of the VCAA are not applicable.


Legal Criteria

The Veteran is seeking entitlement to reimbursement or payment for medical expenses incurred at Lahey Clinic on March 10, 2013.

The Veteran's only entitlement to emergency treatment is under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002. Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, 113 Stat. 1556. The provisions of the Act became effective as of May 29, 2000. To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002 (a)-(h).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In this case, a review of the record indicates that the Veteran does not satisfy the requisite criterion set forth above, and thus reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is not warranted. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(b). Specifically, the Veteran contends that he experienced a high fever, dizziness, and nausea which prompted him to obtain medical treatment. (See July 2013 Form 9). 

Records from Lahey Clinic reflect the Veteran arrived to the facility with a temperature of 99.5 degrees and 100.09 degrees on repeat. Additionally, the medical records reflect the Veteran had no symptoms of nausea, vomiting, ear pain, or runny nose.

The Veteran contends that VA facilities were not feasibly available and an attempt to use them beforehand would have been hazardous to life and health.

For the reasons below, the Board finds that the treatment provided to the Veteran on March 10, 2013, was not for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

Here, the Veteran has conceded that his condition was not life-threatening. Instead, the Veteran was concerned with creating a hazardous condition for his minor grandson. (See June 2013 notice of disagreement). The criteria is clear that the
this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. See 38 C.F.R. § 17.1002(b). The regulation does not encompass the health of a third party, but rather only the individual seeking emergency medical treatment. 

Furthermore, in June 2013, a VA physician opined that in the early phase of the Veteran's condition, it would not qualify as a medical emergency, and he could have been evaluated the following day within the VA system, which would have been Monday, March 11, 2013. Thus, the Board finds it was not reasonable for the Veteran to have expected that a delay in seeking immediate medical attention would have been hazardous to his health. See 38 C.F.R. § 17.1002 (b).

The Board makes no determination as to whether the Veteran meets any of the other criteria, given that failure to satisfy even one of them precludes him from the benefits he seeks.

The Board concludes that under the governing legal authority, there is no basis to establish entitlement to VA payment or reimbursement of the medical expenses the Veteran incurred at the Lahey Clinic on March 10, 2013. While the Board may be sympathetic toward the Veteran and his claim, it nevertheless is bound by applicable VA statutes and regulations. See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a). The Board is without authority to grant the benefit sought simply because it might perceive the result to be equitable. Accordingly, the claim must be denied.




ORDER

The appeal seeking payment or reimbursement of unauthorized medical expenses the Veteran incurred at the Lahey Clinic in Peabody, Massachusetts on March 10, 2013 is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


